
	
		I
		112th CONGRESS
		1st Session
		H. R. 2395
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Sablan (for
			 himself, Mr. Faleomavaega,
			 Mrs. Christensen,
			 Ms. Richardson,
			 Ms. Norton,
			 Ms. Chu, Mr. Wu, Mr.
			 Kucinich, Ms. Bordallo,
			 Mr. Pierluisi,
			 Mr. Hinchey,
			 Mr. Towns,
			 Ms. Wilson of Florida,
			 Mr. Lewis of Georgia,
			 Mr. Conyers,
			 Ms. Brown of Florida,
			 Mr. Boswell,
			 Mr. Serrano,
			 Mr. Bishop of Georgia,
			 Ms. Hirono,
			 Mr. Grijalva,
			 Mr. Pastor of Arizona,
			 Mr. Butterfield,
			 Ms. Fudge,
			 Mr. Polis,
			 Ms. Clarke of New York, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to permit
		  the establishment of Jobs Corps centers in territories of the United
		  States.
	
	
		1.Eligibility of territories
			 for Jobs Corps centersSection
			 147(a) of the Workforce Investment Act of 1998 (29 U.S.C. 2887(a)) is
			 amended—
			(1)in paragraph
			 (1)(A), by inserting or similar agency of an outlying area,
			 after local agency; and
			(2)in paragraph
			 (2)(B)(i)(III), by inserting (or outlying area) after
			 State.
			
